Filed 12/16/14 In re F.A. CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


In re F.A., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                   A142264
F.A.,
                                                                     (Contra Costa County
         Defendant and Appellant.                                    Super. Ct. No. J11-00741)



         F. A. appeals from an order continuing him as a ward of the juvenile court and
ordering his out of home placement. His court-appointed counsel has filed a brief
seeking our independent review of the record pursuant to People v. Wende (1979) 25
Cal.3d 436 to determine whether there are any arguable issues on appeal. We conclude
there are no issues requiring further review and affirm.
                                                    DISCUSSION
         F.A. first came under the jurisdiction of the juvenile court in 2011, when he
entered a no contest plea to allegations that he committed an assault with a deadly
weapon. He was placed on probation in his mother’s custody. His record on probation
has been poor. Following his third violation of probation in October 2012, F.A. was
committed to the county’s ranch program for 90 days. After his release from that




                                                             1
commitment, F.A. violated his probation three more times. He remained in his mother’s
custody.
       This is F.A.’s seventh violation of probation. He admitted the allegations. Based
upon our review of the record, we have no reason to question the sufficiency of the
court’s advisements, F.A.’s waivers of his rights or his admission to the charges. His
admission appears knowing and voluntary.
       In light of F.A.’s poor performance on probation in his mother’s custody, the court
determined that F.A.’s welfare required his removal from the family home for a period of
detention. He was placed in juvenile hall pending a court approved placement. His
maximum custody time was set at 144 days.
       F.A.’s counsel has represented to us that she advised F.A. of her intention to file a
Wende brief in this case and of F.A.’s right to submit supplemental argument on his own
behalf. He has not done so.
       There was no error. Our full review of the record discloses no issues that require
further briefing.
                                      DISPOSITION
       The order is affirmed.



                                                  _________________________
                                                  Siggins, J.


We concur:


_________________________
McGuiness, P.J.


_________________________
Pollak, J.




                                             2